United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SHIPYARD, Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-119
Issued: May 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ July 27, 2006 decision. Under 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly suspended appellant’s compensation on the basis
that he refused to undergo a medical examination.
FACTUAL HISTORY
This is the second appeal before the Board. Appellant, a 40-year-old welder, injured his
lower back on July 1, 1987. The Office accepted a claim for low back strain. It commenced
payment of temporary total disability compensation. By decision dated January 16, 1998, the
Office terminated appellant’s compensation and entitlement to medical benefits. By decision
dated July 9, 1998, an Office hearing representative affirmed the January 16, 1998 termination

decision. In a September 21, 2001 decision,1 the Board reversed the Office’s decisions. The
Board found that the Office improperly relied on a medical report which was not sufficiently
rationalized to terminate appellant’s compensation benefits. The complete facts of this case are
set forth in the Board’s September 21, 2001 decision and are herein incorporated by reference.
Appellant’s entitlement to disability compensation was reinstated.
By letter dated February 8, 2006, the Office notified appellant to submit a medical report
on his current condition. The Office advised appellant to submit a medical report within 30 days
or it would refer him for evaluation. Appellant did not respond.
By letter dated June 28, 2006, the Office referred appellant for examination with
Dr. Bunsri T. Sophon, a specialist in orthopedic surgery, in order to obtain an assessment of his
current condition. The letter advised her that the examination was scheduled for July 12, 2006.
Appellant failed to appear at the scheduled July 12, 2006 appointment.
By letter dated July 12, 2006, the Office issued a notice of proposed suspension of
compensation based on appellant’s failure to appear at the scheduled July 12, 2006 examination.
The Office noted that, under section 8123(d) of the Federal Employees’ Compensation Act, an
employee’s right to compensation is subject to suspension if the employee refuses to submit to or
cooperate with a medical examination. The Office stated that appellant had 14 days to explain
why he failed to keep the appointment with Dr. Sophon. If he did not respond or provide good
cause for refusing to keep the appointment, his entitlement to compensation would be suspended
until he agreed to attend and cooperate with the examination as directed. Appellant did not
respond to this letter.
By decision dated July 27, 2006, the Office suspended appellant’s right to compensation
effective August 6, 2006 based on his failure to attend the medical examination scheduled with
Dr. Sophon on July 12, 2006. The Office found that appellant failed to submit an explanation
justifying his failure to attend the medical evaluation.
LEGAL PRECEDENT
Section 8123(a)2 of the Act provides:
“An employee shall submit to examination by a medical officer of the United
States, or by a physician designated or approved by the Secretary of Labor, after
the injury and as frequently and at the times and places as may be reasonably
required....”
The Board has held that a time must be set for a medical examination and the employee
must fail to appear for the appointment, without an acceptable excuse or reason, before the

1

Docket No. 99-1977 (issued September 21, 2001).

2

5 U.S.C. § 8123(a).

2

Office can suspend or deny the employee’s entitlement to compensation on the grounds that the
employee failed to submit to or obstructed a medical examination.3
The Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating
Medical Evidence, 2.810.14(d) (July 2000), provides:
“Failure to Appear. If the claimant does not report for a scheduled appointment,
he or she should be asked in writing to provide an explanation within 14 days. If
good cause is not established, entitlement to compensation should be suspended in
accordance with 5 U.S.C. § 8123(d), until the date on which claimant agrees to
attend the examination.”4
ANALYSIS
The Office informed appellant by letter dated June 28, 2006 that it was referring him for
a medical examination in light of his failure to submit an updated medical report on his current
medical condition. The time for the medical examination by Dr. Sophon was set, appellant was
duly advised of the scheduled appointment and failed to appear for medical evaluation.
Appellant did not present any acceptable excuse or reason for his failure to appear. Following
notice that appellant failed to appear for examination by Dr. Sophon, the Office, in a July 12,
2006 letter, allowed him 14 days to explain why he failed to keep the July 12, 2006 appointment.
He was notified that if he did not respond or if his reasons were found unacceptable, his
entitlement to compensation would be suspended until he agreed to submit to examination as
directed. Appellant failed to respond to this letter.
The Board finds that the Office properly suspended appellant’s entitlement to
compensation due to his failure to keep the medical appointment on July 12, 2006. Appellant
was properly notified of the reasons necessitating his referral for examination by Dr. Sophon and
he failed to submit any justification for failing to keep the appointment. Accordingly, the Board
finds that appellant’s failure to keep the July 12, 2006 appointment with Dr. Sophon constituted
a refusal to submit to a medical examination without good cause. The Office properly invoked
the penalty provision of section 8123(d) of the Act and suspended appellant’s compensation
effective August 6, 2006.5 The Board will affirm the July 27, 2006 Office decision.
CONCLUSION
The Board finds that the Office properly suspended appellant’s compensation for refusing
to submit to a medical examination that he was directed to undergo.

3

Margaret M. Gilmore, 47 ECAB 718 (1996); Herbert L. Dazey, 41 ECAB 271 (1989); Delores W. Loges, 38
ECAB 834 (1987).
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.14(d) (July 2000).
5

20 C.F.R. § 10.323 states: “If an employee refuses to submit to or in any way obstructs an examination required
by [the Office], his … right to compensation under [the Act] is suspended until such refusal … stops.”

3

ORDER
IT IS HEREBY ORDERED THAT the July 27, 2006 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: May 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

